Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
2.	Authorization for this Examiner's amendment was given in an interview with Attorney James A. Harrison on September 10, 2021, which resulted in the further amendment as follows:
Please add the following line after amended Claim 7 to show that Claim 8 has been canceled: 
“8. (Canceled).”

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Final office action filed on June 2, 2021, Examiner indicated allowable subject matter in dependent Claims 5, 10, 15, 20, 22, 25, and 28, which was based on an extensive prior art search. The amendment filed on September 2, 2021 as an After Final Response incorporated subject matter from dependent Claims 3 and 5 (which previously depended on Claim 3) into independent Claim 1; subject matter from dependent Claims 8 and 10 (which previously depended on Claim 8) into independent Claim 6; subject matter from dependent Claims 13 and 15 (which previously depended on Claim 13) into independent Claim 11; and subject matter from dependent Claims 18 and 20 (which previously depended on Claim 18) into independent Claim 16.  As a 
	     wherein the second frame comprises a VxLAN header comprising a network service header (NSH) shim; wherein the NSH shim comprises a VxLAN network identifier (VNI), and the VNI comprises more than 24-bits.
In particular, the reason for the subject matter being allowable is that a thorough search of the prior art did not result in revealing any references having a VxLAN network identifier (VNI) with a length of more than 24 bits, as recited in the claims.

With respect to Claims 22, 25, and 28, which were dependent claims when the Final office action of June 2, 2021 was posted, Applicant has converted the claims into independent claims, and has incorporated most of the above subject matter into all of them, with the exception of “the VNI comprises more than 24-bits.”  But in addition, the following allowable subject matter, which was not found in the prior art searches is also included in all three claims:
wherein the SvcPI is beween an outer user datagram protocol (UDP) header and a VxLAN network identifier (VNI).
Therefore, Claims 1-2, 4, 6-7, 9, 11-12,16-17, 19, and 22-29 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454